                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                No. 7:16-CV-00311-FL

ANGELA THRASHER,                                      )
                                                      )
Plaintiff,                                            )
                                                      )
                                                      ) ORDER APPROVING ATTORNEY
ANDREW SAUL,1                                         ) FEES PURSUANT TO 42 U.S.C. § 406(b)
Commissioner of Social Security,                      )
                                                      )
Defendant.                                            )

        Plaintiff’s counsel filed a motion for approval of attorney’s fees under section 206(b) of

the Social Security Act, 42 U.S.C. § 406(b), in the amount of $16, 641.63. Attorney’s fees under

section 206(b) are paid from past-due benefits awarded to a successful claimant. 42 U.S.C.

§ 406(b). Plaintiff has previously been awarded attorney’s fees under the Equal Access to Justice

Act (EAJA), 28 U.S.C. § 2412, in the amount of $12,000.00.

        Defendant filed a response, stating that under Gisbrecht v. Barnhart, 535 U.S. 789

(2002), it is the duty of the Court to determine a reasonable fee.




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).

                                                 1
       It is ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C. § 406(b) in the

amount of $16,641.63, and refund to Plaintiff the smaller award ($12,000.00) between this

amount and the EAJA award.

       This 14th day of August, 2019.

                                            _______________________________
                                            LOUISE W. FLANAGAN
                                            UNITED STATES DISTRICT COURT JUDGE




                                               2
